DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park’749 (US 2018/0124749).
	Park‘749 discloses the following features.
	Regarding claim 1, a method for performing a LBT based channel access procedure by a UE (see “UE performs LBT before an indicated subframe and transmits UL data in a PUSCH transmission resource of the indicated subframe” recited in paragraph [0124]), the method comprising:
	detecting one or more common-PDCCH signals (see “common/dedicated DCI of a PDCCH” recited in paragraph [0163]) each indicating a remaining COT of a COT initiated by a BS (see UL grant 1304 in Fig. 13, indicating the remaining COT 1306 of the COT 1302 initiated by the eNB; the period 1306 is considered the remaining COT as it’s the period of time remaining within the COT 1302 after the downlink transmission of the eNB; Fig. 10 also discloses similar features); and
	performing a LBT-based channel access procedure for an uplink transmission within the remaining COT (see Fig. 13, wherein ECCA is performed prior to each UL blocks #5-#7 within the remaining COT 1306 and see “UE performs LBT before an indicated subframe and transmits UL data in a PUSCH transmission resource of the indicated subframe” recited in paragraph [0124]; Fig. 10 also discloses similar features),
	wherein, for a specific time resource which has been once indicated as being with a first remaining COT by a first common-PDCCH signal, the UE does not expect to detect, at a time after detecting the first common-PDCCH signal, a second common-PDCCH signal indicating that the specific time resource is not within a second remaining COT of the second common-PDCCH (see Fig.13, wherein there is only one UL grant 1304 that grants the UL transmission 1308a-1308c and the UE would not expect any further grants within the COT 1302 as the eNB only transmits one UL grant in the COT in the embodiment of Fig. 13 of Kim; Fig. 10 also discloses similar features).

	Regarding claim 2, wherein the UE does not expect to detect, at the time after detecting the first common-PDCCH signal, the second common-PDCCH signal indicating that the specific time resource is no more within the second remaining COT of the second common-PDCCH signal (see Fig.13, wherein there is only one UL grant 1304 that grants the UL transmission 1308a-1308c and the UE would not expect any further grants within the COT 1302 as the eNB only transmits one UL grant in the COT in the embodiment of Fig. 13 of Kim).

	Regarding claim 3, wherein the UE does not expect to detect, at the time after detecting the first common-PDCCH, the second common PDCCH signal indicating that the first remaining COT which has been indicated by the first common-PDCCH signal, is shortened (see Fig.13, wherein there is only one UL grant 1304 that grants the UL transmission 1308a-1308c and the UE would not expect any further grants within the COT 1302 as the eNB only transmits one UL grant in the COT in the embodiment of Fig. 13 of Kim).

	Regarding claim 4, wherein each common-PDCCH signal indicates its remaining COT based on a time where a corresponding common-PDCCH signal is detected (see “UL grant using a timing offset… UE applies these offsets based on the timing when the UL grant is received to specify UL subframes to which PUSCHs are allocated” recited in paragraphs [0150]-[0151], wherein the UL grant represents the common PDCCH signal and after the timing offset since the detection of the UL grant, the UE utilizes the remaining COT for UL transmission as shown in Fig. 10/Fig. 13).

Regarding claim 5, wherein the LBT-based channel access procedure is related to a random-backoff-less LBT in which the UE is allowed to perform the uplink transmission after determining that a channel is idle for a predetermined time duration (see Fig. 1A, wherein a FBE type LBT with fixed-length CCA is used with a fixed period, since the CCA is performed periodically, there is no random backoff involved).

	Regarding claim 6, wherein the predetermined time duration is 25 us (see “I a transmitter performs CCA 112 for at least 20 μs before performing transmission 116 through an unlicensed band” recited in paragraph [0064], wherein the prescribed time period of at least 20 μs is inclusive of 25 μs, and therefore may be set as 25 μs).

Regarding claim 8, wherein the UE obtains information regarding at least one of a start and a length of a corresponding COT from each common-PDCCH signal (see paragraphs [0165]-[0170], wherein the UL grant include combinations of start information about consecutive UL subframes 1308a,1308b, and 1308c and length information of the consecutive UL subframes 1308a,1308b, and 1308c, wherein the consecutive UL subframes 1308a,1308b, and 1308c represents the remaining COT).

Regarding claim 9, wherein the COT is based on a result of a LBT-based channel access procedure performed by the BS being determined as idle (see paragraph [0247]-[0249], wherein an eNB determines whether the channel is idle in an ECCA period of the LBT, and the eNB determines the COT based on the ECCA as shown in Fig. 9-16).

Regarding claim 10, wherein the one or more common PDCCH signals are common to one or more UEs including the UE (see “The UL subframe may be indicated using a UE-specific control signal or a common control signal” recited in paragraph [0112]; and Fig. 15 shows an embodiment with multiple UEs receiving common DCI indicating the COT).

Regrading claim 11, wherein the one or more common PDCCH signals are related to multiple UE common signaling  (see “The UL subframe may be indicated using a UE-specific control signal or a common control signal” recited in paragraph [0112]; and Fig. 15 shows an embodiment with multiple UEs receiving common DCI indicating the COT).

Regarding claim 12, wherein the LBT-based channel access procedure is for performing the uplink transmission on an unlicensed band (see “The UE specifies the UL subframes 1308a, 1308b, and 1308c for transmission of UL data based on RRC signaling and the UL grant 1304 through PUSCHs in the unlicensed band” recited in paragraph [0165], wherein Fig. 13 involves the LBT procedure using ECCA prior to each UL transmission).

Regarding claim 13, wherein each remaining COT is a time duration of the COT initiated by the BS, but not used by the BS for a downlink transmission (see Fig. 10 and Fig. 13, wherein the BS initiates the COT with an ECCA followed by DL transmissions and then the remaining COT not used by the BS for DL transmission are used for the UL transmissions from the UEs).

Regarding claim 14, wherein each remaining COT is related to an early completion of the downlink transmission before an end of the COT (see Fig. 10 and Fig. 13, wherein the DL transmission completes at subframe #4 prior to the end of the COT 1002/1302).

Regarding claim 15, a non-transitory medium readable by a processor and recorded thereon instructions cause the processor to perform the method according to claim 1 (see UE in Fig. 28).

Regarding claim 16, a device for processing a signal for wireless communication, the device comprising:
a memory (see “memory” recited in paragraph [0275]) configured to store instructions; and
a processor configured to perform operations by executing the instructions  (see UE in Fig. 28 including controller 2830), the operation comprising:
detecting one or more common-PDCCH signals (see “common/dedicated DCI of a PDCCH” recited in paragraph [0163]) each indicating a remaining COT of a COT initiated by a BS (see UL grant 1304 in Fig. 13, indicating the remaining COT 1306 of the COT 1302 initiated by the eNB; the period 1306 is considered the remaining COT as it’s the period of time remaining within the COT 1302 after the downlink transmission of the eNB; Fig. 10 also discloses similar features); and
	performing a LBT-based channel access procedure for an uplink transmission within the remaining COT (see Fig. 13, wherein ECCA is performed prior to each UL blocks #5-#7 within the remaining COT 1306 and see “UE performs LBT before an indicated subframe and transmits UL data in a PUSCH transmission resource of the indicated subframe” recited in paragraph [0124]; Fig. 10 also discloses similar features),
	wherein, for a specific time resource which has been once indicated as being with a first remaining COT by a first common-PDCCH signal, the UE does not expect to detect, at a time after detecting the first common-PDCCH signal, a second common-PDCCH signal indicating that the specific time resource is not within a second remaining COT of the second common-PDCCH (see Fig.13, wherein there is only one UL grant 1304 that grants the UL transmission 1308a-1308c and the UE would not expect any further grants within the COT 1302 as the eNB only transmits one UL grant in the COT in the embodiment of Fig. 13 of Kim; Fig. 10 also discloses similar features).
	
	Regarding claim 17, a transceiver configured to receive the one or more PDCCH signals and to transmit an uplink signal for the uplink transmission (rejection of claim 15 above shows the transmitting/receiving of these signals), under control of the processor (see transceiver 2810 under control of controller 2830 in Fig. 28), and wherein the device is a UE (see UE in Fig. 28) configured to perform 3GPP-based wireless communication (see “4G”, “5G” and “LTE” recited in paragraph [0003]).

	Regarding claim 18, wherein the device is an ASIC (see “ASIC” recited in paragraph [0051]) or a digital signal processing device.

	Regarding claim 19, a method for performing a LBT based channel access procedure by a BS (see eNB in the LBT based channel access procedure in Figs. 10-16), the method comprising:
	performing a LBT-based channel access procedure for a downlink transmission (see Fig. 10-16, wherein the eNB starts with the LBT-based procedure using an ECCA prior to the downlink transmissions);
	determining, from a COT initiated by the LBT-based channel access procedure (see e.g. Fig. 13, wherein COT 1302 initiated by the ECCA is determined), a remaining COT that is not to be used by the GBS for the downlink transmission (see duration 1306 not being used by the eNB for downlink transmission is determined in Fig. 13); and
	transmitting each common-PDCCH signal indicating the remaining COT of the COT (see uplink grant 1304, which may be transmitted in a common DCI as shown in paragraph [0163], which recites “common/dedicated DCI of a PDCCH”, indicates the PUSCH available during the duration 1306),
	wherein, for a specific time resource which has been once indicated as being within a first remaining COT by a first common-PDCCH signal, the BS does not transmit, at a time after transmitting the first common-PDCCH signal, a second common-PDCCH signal indicating that the specific time resource is not within a second remaining COT of the second common-PDCCH (see Fig.13, wherein there is the eNB transmits only one UL grant 1304 that grants the UL transmission 1308a-1308c does not transmit a second common-PDCCH signal).

	Regarding claim 20, a base station (see eNB 2900in Fig. 29) comprising:
	a transceiver (see transceiver 2910 in Fig. 29); and
	a processor (see controller 2930 in Fig. 29) configured to perform a LBT-based channel access procedure for a downlink transmission (see Fig. 10-16, wherein the eNB starts with the LBT-based procedure using an ECCA prior to the downlink transmissions); to determine, from a COT initiated by the LBT-based channel access procedure (see e.g. Fig. 13, wherein COT 1302 initiated by the ECCA is determined), a remaining COT that is not to be used by the GBS for the downlink transmission (see duration 1306 not being used by the eNB for downlink transmission is determined in Fig. 13); and to transmit each common-PDCCH signal indicating the remaining COT of the COT (see uplink grant 1304, which may be transmitted in a common DCI as shown in paragraph [0163], which recites “common/dedicated DCI of a PDCCH”, indicates the PUSCH available during the duration 1306),
	wherein, for a specific time resource which has been once indicated as being within a first remaining COT by a first common-PDCCH signal, the BS does not transmit, at a time after transmitting the first common-PDCCH signal, a second common-PDCCH signal indicating that the specific time resource is not within a second remaining COT of the second common-PDCCH (see Fig.13, wherein there is the eNB transmits only one UL grant 1304 that grants the UL transmission 1308a-1308c does not transmit a second common-PDCCH signal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park’749 as applied to claim 5 above, and further in view of Park’459 (US 2018/0220459).
	Park‘749 discloses the features as shown above.
	Park’749 does not disclose the following features: regarding claim 7, wherein the UE performs a random-backoff-based LBT for an uplink transmission not within any remaining COT
	Park’459 discloses the following features.
	Regarding claim 7, wherein the UE performs a random-backoff-based LBT for an uplink transmission not within any remaining COT (see “the UE uses FBE-scheme LBT if it is in-COT UL signal transmission and LBE-type LBT if it is outside-COT UL signal transmission” recited in paragraph [0164] and Fig. 1A and 1B, wherein Fig. 1A shows the FBE-scheme LBT with a CCA period and Fig. 1B shows the LBE-scheme LBT with a random CCA period).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Park’749 using features, as taught by Park’459, in order to increase the chance of occupying unlicensed band (see paragraph [0052] of Park’459).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473